Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 20-23 and 30-35 are currently pending in the instant application. Applicants have amended claim 30, canceled claims 24-29 and added new claims 31-35 in an amendment filed on January 28, 2022.  Claims 23 and 30-35 are rejected and claims 20-22 are considered allowable in this Office Action.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
 
I.	Response to Remarks
	Applicants’ amendment, filed on January 28, 2022, has overcome the rejection of claims 24-30 under 35 USC 103 as being unpatentable over Statler, et al. The above rejection has been withdrawn.

II.	Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 30 recites a step for producing a glycopyrrolate tosylate composition which comprises “contacting the glycopyrronium base produced in claim 20”.  However, claim 20 is not drawn to a glycopyrronium base but it is drawn to a glycopyrronium base composition comprising two bases: the threo form and the erythro form. Further, claim 20 is not drawn to a process for producing any bases.  Therefore, it is unclear what Applicants are referring to with the added phrase “produced in claim 20”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the essential steps that show the glycopyrrolate base composition being obtained.  Claim 23 is drawn to “A glycopyrrolate base composition” and contains the limitation “wherein the composition is produced by” but the process does not provide a step where the actual composition obtained.  Applicants are suggested to amend claim 23 to include the step where the glycopyrrolate base composition of claim 23 is obtained.


III.  	Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626